



Exhibit 10.3(c)-1
FOURTH AMENDMENT TO
THE CENTURYTEL, INC.
SUPPLEMENTAL DOLLARS & SENSE PLAN
1998 RESTATEMENT


This Fourth Amendment to the CenturyTel, Inc. Supplemental Dollars & Sense Plan
1998 Restatement ("Plan") is effective November 17, 2005.


WHEREAS, the Board of Directors approved a recommendation of the Compensation
Committee in connection with the termination of the CenturyTel, Inc.
Supplemental Defined Contribution Plan (“SDC Plan”) that the Employer be
permitted to make an additional annual discretionary contribution to a
Participant's Account in this Plan equal to 4% of the Participant's compensation
minus the contributions to the Participant’s account under the Employer’s
Employee Stock Ownership Plan and Trust (“ESOP”).


NOW, THEREFORE, the Plan is amended effective November 17, 2005 as follows:


I.


After Section 2.16, add Section 2.16(a) through 2.16(g) to read as follows:


2.16(a) “PROFIT SHARING ACCOUNT” means an account established in 2006 under this
Plan to which contributions under Section 6.03 shall be credited, which shall
vest in accordance with Section 7.02(b), with respect to which a Participant
shall be entitled only to the vested amount in his Profit Sharing Account upon
an event requiring payment but which shall be treated as an “Account” for all
other purposes of this Plan.


2.16(b) “PROFIT SHARING COMPENSATION” means the sum of a Participant’s Profit
Sharing Salary and Profit Sharing Incentive Compensation for a particular Plan
Year. The determination of a Participant’s Compensation shall be made by the
Committee, in its discretion.


2.16(c) “PROFIT SHARING CONTRIBUTIONS” means the total dollar amount of
contributions made, directly or indirectly, on behalf of a Participant under the
Company’s ESOP.


2.16(d) “PROFIT SHARING CONTRIBUTION PERCENTAGE” means the estimated total of
the percentage of compensation of employees of the Company contributed by the
Company to its ESOP, as determined by dividing Profit Sharing Contributions for
a particular Plan Year by estimated compensation taken into account under such
plans for the Plan Year. The Committee, in its sole discretion, shall determine
the Profit Sharing Contribution Percentage for each Plan Year, and such
determination shall be binding and conclusive. Notwithstanding the above, until
changed by action of the Committee, the Profit Sharing Contribution Percentage
for each Plan Year shall be 4% of a Participant’s Profit Sharing Compensation.


2.16(e) “PROFIT SHARING INCENTIVE COMPENSATION” means the amount awarded to a
Participant under the Company’s Key Employee Incentive Compensation Program or
other executive incentive compensation arrangement maintained by the Company,
including the amount of any stock award in its cash equivalent at the time of
conversion of the award from cash to stock. A Participant’s Profit Sharing
Incentive Compensation shall be determined on an annual basis and shall be
allocated to the Plan Year in which the award is paid.


2.16(f)  “PROFIT SHARING SALARY” means a participant’s actual pay for the Plan
Year, exclusive, however, of bonus payments, overtime payments, commissions,
imputed income on life insurance, vehicle allowances, relocation expenses,
severance payments and any other extra compensation.


2.16(g)  “PROFIT SHARING YEARS OF SERVICE” means all years of service for each
Plan Year in which the Participant completes at least 1,000 hours of service.
Profit Sharing Years of Service will include all years of service before a
Participant became an officer of the Company, years of service following Normal
Retirement Date and years of service with any Employer designated by the Company
as a participating Employer under this Plan. In addition, periods of Leave of
Absence and periods during which severance pay is provided shall be counted for
determining years of service.


II.


Add Section 6.03 to read as follows:


6.03 The Company shall credit a Participant's Profit Sharing Account each Plan
Year with an amount equal to Profit Sharing Compensation times Profit Sharing
Contribution Percentage minus Profit Sharing Contributions.


III.


Add Section 7.02 to read as follows:


7.02 A Participant's Profit Sharing Account shall be fully vested and
nonforfeitable upon:


(a) 5 Profit Sharing Years of Service.


(b) attainment of age 55.


(c) death.


(d) disability as defined in Section 2.07, or


(e) the occurrence of any of the following, each of which shall constitute a
"Change of Control": (i) the acquisition by any person of beneficial ownership
of 30% or more of the outstanding shares of the common stock, $1.00 par value
per share (the "Common Stock"), of CenturyTel, Inc. ("CenturyTel"), or 30% or
more of the combined voting power of CenturyTel's then outstanding securities
entitled to vote generally in the election of directors; provided, however, that
for purposes of this sub-item (i), the following acquisitions shall not
constitute a Change of Control: (a) any acquisition (other than a Business
Combination (as defined below) which constitutes a Change of Control under
sub-item (iii) hereof) of Common Stock directly from CenturyTel, (b) any
acquisition of Common Stock by CenturyTel or its subsidiaries, (c) any
acquisition of Common Stock by any employee benefit plan (or related trust)
sponsored or maintained by CenturyTel or any corporation controlled by
CenturyTel, or (d) any acquisition of Common Stock by any corporation pursuant
to a Business Combination that does not constitute a Change of Control under
sub-item (iii) hereof; or (ii) individuals who, as of January 1, 2000,
constitute the Board of Directors of CenturyTel (the "Incumbent Board") cease
for any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director subsequent to such
date whose election, or nomination for election by CenturyTel's shareholders,
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board shall be considered a member of the Incumbent Board, unless
such individual's initial assumption of office occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Incumbent Board; or (iii) consummation
of a reorganization, share exchange, merger or consolidation (including any such
transaction involving any direct or indirect subsidiary of CenturyTel), or sale
or other disposition of all or substantially all of the assets of CenturyTel (a
"Business Combination"); provided, however, that in no such case shall any such
transaction constitute a Change of Control if immediately following such
Business Combination: (a) the individuals and entities who were the beneficial
owners of CenturyTel's outstanding Common Stock and CenturyTel's voting
securities entitled to vote generally in the election of directors immediately
prior to such Business Combination have direct or indirect beneficial ownership,
respectively, of more than 50% of the then outstanding shares of common stock,
and more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
surviving or successor corporation, or, if applicable, the ultimate parent
company thereof (the "Post-Transaction Corporation"), and (b) except to the
extent that such ownership existed prior to the Business Combination, no person
(excluding the Post-Transaction Corporation and any employee benefit plan or
related trust of either CenturyTel, the Post-Transaction Corporation or any
subsidiary of either corporation) beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of the corporation
resulting from such Business Combination or 20% or more of the combined voting
power of the then outstanding voting securities of such corporation, and (c) at
least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or (iv) approval by the
shareholders of CenturyTel of a complete liquidation or dissolution of
CenturyTel. For purposes of this Section 7.02(e), the term "person" shall mean a
natural person or entity, and shall also mean the group or syndicate created
when two or more persons act as a syndicate or other group (including, without
limitation, a partnership or limited partnership) for the purpose of acquiring,
holding, or disposing of a security, except that "person" shall not include an
underwriter temporarily holding a security pursuant to an offering of the
security.


IN WITNESS WHEREOF, CenturyTel, Inc. has executed this Amendment on this 13th
day of January, 2006.


 
 

 
CENTURYTEL, INC.
 
 
By:   /s/ R. Stewart Ewing, Jr.
 
R. Stewart Ewing, Jr.,
Executive Vice-President and
 
Chief Financial Officer


